DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1, 11, were amended, claims 2,9,12,19 were cancelled, claims 1, 3-8, 10-11,13-18, 20 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "a private virtual network(VPN) server " in line 12.  Examiner not sure this VPN server is  a new server or “the VPN server” referred in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Similarly Claim 11 also need appropriate correction.
Dependent claims 3,-8, 10, 13-18, 20 do not cure the deficiencies also rejected accordingly.
 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8, 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Limitations of claim 8, 18 moved into claim 1, 11 respectively.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Priority
This application is a continuation of 16/729,955, filed on December 30, 2019, which is a continuation of US 16/173,161, filed on October 29, 2018, now US 10,652,310, which is a continuation of US 14/976,565, filed on December 21, 2015, now US 10,148,732  and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation. 
Response to Arguments
Applicant’s arguments with respect to claims (dated 7/15/22) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1,3-4, 8, 10-11,13-14, 18, 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huang et al(CN 101599883 A) in view of Agarwal et al(US 20120311173 A1).
 
With regards to claim 1,  Hunag discloses, A method comprising: 
transferring ones of a first plurality of packets between said client device and a server along a first active link monitored by a virtual private network(VPN) server (Page 3; all nodes in the overlay network can be as a VPN Server, receiving connection request of the client terminal. Because has established a secure tunnel between node of the overlay network, the overlay network can be regarded as a VPN network is completely distributed…. path optimization strategy of the invention architecture is constructed through actively sending pre-contracting to obtain user interest detection of network performance parameters, so that the system can find the overlapping network satisfy the best path in any two points between different measurement requirements, at the same time, it can quickly detect the failure path and again Note: VPN overlay monitor point to point connection, two points can be client and  server);
attempting to transfer ones of a second plurality of packets between the client device and the server along a second active link monitored by the VPN server (Page 2;  selecting a substitute path. This dynamic path optimization strategy such that the network system architecture can support network application according to application of various defined, and matching the corresponding routing metric. For example, a stock application system wishes to find a path having the shortest delay in the plurality of path. Note: shortest distant path could be second link)
receiving an instruction from a virtual private network(VPN) server at the client device to allocate subsequent ones of the second plurality of packets from the second active link to the first active link when fewer lost packets occurred during the transferring on the first active link as compared to an amount of packets which occurred during transferring on the second active link (Page 2; The node of the architecture system can be located at any position of the Internet, each node can detect the quality of Internet path of between it and other nodes, through detecting result establishing comprises packet loss rate, time delay and throughput parameters such as path quality table. user from any point of access of the overlay network, the node will access different applications of the user, selecting the proper path from the previously established path quality table to carry out transmission of data. in the video conference application, the access node will select low packet loss, path and high throughput with low delay jitter, then the data stream of the user can according to the selected path for forwarding, by at last one node the data submitted to the client program.), 

Huang does not but Agarwal teaches, wherein the first active link is a cellular link and the second active link is a Wi-Fi link ( Agarwal FIG 2 226, and associated text[0031] Wireless access device 106 may comprise a base station or access point that provides video content 108 to one or a plurality of video subscribers over a wireless local area network (WLAN) such as an 802.11a, .11b, .11g, .11n, .11ac, etc., Bluetooth, WIMAX or other WLAN network, or a cellular network such as a UMTS, EDGE, 3G, 4G or other cellular data network. In addition, the wireless access device 106 can comprise a home gateway, video distribution point in a dedicated video distribution network or other wireless gateway for wirelessly transmitting video content 108, either alone or in association with other data, signals or services, to video device 110 and/or mobile video device 112.  Note: First channel could be cellular and second channel could be Wi-Fi).

Agarwal also discloses, transferring ones of a first plurality of packets between said client device and a server along a first active link (FIG 1-3 and associated text; FIG 4 400 and associated text; [0035] In one embodiment, the video source 102 comprises a gaming console or multi-function console, cable or satellite set top box, media server or the like that is coupled to the wireless access device 106 by a standardized interconnect/interface 212. The standardized interconnect/interface 212 may comprise, for example, an interface for an audio/video cable such as an HDMI cable (in which case the wireless access device 106 may take the form of a wireless dongle), an Ethernet cable, a high bandwidth wireless link (e.g., a WiGig or WirelessHD compliant link) capable of transmitting uncompressed, standard or high definition video content, or various combinations of such technologies); 
attempting to transfer ones of a second plurality of packets between the client device and the server along a second active link (FIG 4 402 and associated text; Abstract ); 
determining that a certain amount of the first plurality of packets were lost while transferring on the first active link and a certain amount of the second plurality of packets were lost while transferring on the second active link; (page 2; The node of the architecture system can be located at any position of the Internet, each node can detect the quality of Internet path of between it and other nodes, through detecting result establishing comprises packet loss rate, time delay and throughput parameters such as path quality table. user from any point of access of the overlay network, the node will access different applications of the user, selecting the proper path from the previously established path quality table to carry out transmission of data. );  It would have been obvious to a person of ordinary skill in the art at the time of the invention was made to modify Huang method with teaching of Agarwal in order to provide adaptive wireless channel selection and/or protocol parameter selection based on various combinations of transmission delay, packet loss and channel utilization statistics (Agarwal [0011])

With regards to claim 3, Hunag in view of Agarwal disclose, where said first link and said second link are respectively different physical links (Agarwal FIG 1-3 and associated text; FIG 4 400 and associated text; [0035] In one embodiment, the video source 102 comprises a gaming console or multi-function console, cable or satellite set top box, media server or the like that is coupled to the wireless access device 106 by a standardized interconnect/interface 212. The standardized interconnect/interface 212 may comprise, for example, an interface for an audio/video cable such as an HDMI cable (in which case the wireless access device 106 may take the form of a wireless dongle), an Ethernet cable, a high bandwidth wireless link (e.g., a WiGig or WirelessHD compliant link) capable of transmitting uncompressed, standard or high definition video content, or various combinations of such technologies.). Motivation would be same as stated in claim 1.

With regards to claim 4, Hunag in view of Agarwal disclose, wherein said determining is based on more than one type of statistics (Agarwal FIG3 302 and associated text). Motivation would be same as stated in claim 1.

With regards to claim 8, Hunag in view of Agarwal disclose, wherein the first active link is a cellular link and the second active link is a Wi-Fi link ( Agarwal [0031] Wireless access device 106 may comprise a base station or access point that provides video content 108 to one or a plurality of video subscribers over a wireless local area network (WLAN) such as an 802.11a, .11b, .11g, .11n, .11ac, etc., Bluetooth, WIMAX or other WLAN network, or a cellular network such as a UMTS, EDGE, 3G, 4G or other cellular data network. In addition, the wireless access device 106 can comprise a home gateway, video distribution point in a dedicated video distribution network or other wireless gateway for wirelessly transmitting video content 108, either alone or in association with other data, signals or services, to video device 110 and/or mobile video device 112. ). Motivation would be same as stated in claim 1.


With regards to claim 10, Hunag in view of Agarwal disclose wherein the data is transmitted from the server to the client (Agarwal [0035] In the illustrated embodiment, video content is provided by a video source 102 to the wireless access device 106 for encoding (or further encoding or transcoding) and transmission. The video content 102 may be communicated to the wireless access device 106 by various means such as those described above. In one embodiment, the video source 102 comprises a gaming console or multi-function console, cable or satellite set top box, media server or the like that is coupled to the wireless access device 106 by a standardized interconnect/interface 212.). Motivation would be same as stated in claim 1.

Claims 11,13-14, 18, 20 are apparatus claims corresponding method claims 1, 3-4, 8,10 also rejected accordingly.

Claims 5-7, 15-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hunag in view of Agarwal and further in view of Martinez et al(US 20100284275 A1).

With regards to claim 5, Hunag in view of Agarwal  do not but Martinez discloses, wherein said second active link is prioritized over said first active link for exchanging said data with said client device (Martinez FIG 18 1802 and associated text;). It would have been obvious to a person of ordinary skill in the art at the time of the invention was made to modify Hunag in view of Agarwal’s method with teaching of Martinez in order to faster data transfer (Martinez [0004])

With regards to claim 6, Hunag in view of Agarwal and Martinez discloses, wherein a further plurality of packets are transmitted from the client device, and after allocating  a further plurality of packets are received along the first active link (Martinez FIG 18 1803 and associated text;). Motivation would be same as stated in claim 5.

With regards to claim 7, Hunag in view of Agarwal and Martinez discloses, wherein said data is transmitted via TCP protocol or UDP protocol (Martinez [0019] In another aspect, the data capacity throughput of each of the multiple physical interfaces is determined using a TCP/IP window size of each of the multiple physical interfaces. For ones of the multiple physical interfaces using a UDP connection, TCP/IP is used as a control channel, and the data capacity throughput of the physical interfaces is determined using a TCP/IP window size of the physical interface provided by the TCP/IP control channel.). Motivation would be same as stated in claim 5.

Claims 15-17 are apparatus claims corresponding method claims 5-7 also rejected accordingly.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED WALIULLAH whose telephone number is (571)270-7987. The examiner can normally be reached 8.30 to 430 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 1-571-272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED WALIULLAH/Primary Examiner, Art Unit 2498